Citation Nr: 1130528	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  10-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left cheekbone fracture.

4.  Entitlement to service connection for deviated nasal septum.

5.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, residuals of a left cheekbone fracture, a deviated nasal septum, and chronic sinusitis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran claims entitlement to service connection for hearing loss and tinnitus.  He does not presently have any service-connected disabilities.  His service treatment records do not show onset of chronic hearing loss or tinnitus during active duty from July 1954 to January 1958.  His service personnel records show that he served in the United States Air Force as an administrative clerk.  However, according to the Veteran's oral testimony presented before the Board at a June 2011 videoconference hearing, his service duties in this capacity required him to attend the debriefings of pilots returning from flight missions.  To facilitate this task, his office was located adjacent to the flightline, where he was regularly exposed to the noise of aircraft engines.  He also testified that his duties included having to stand guard over the aircraft on the flightline, further exposing him to aircraft engine noise from planes taxiing, taking off, and landing, without hearing protection.  He testified that within one year following his discharge from active duty in January 1958, he first noticed that he experienced tinnitus symptoms and diminished hearing acuity while straining to listen to classroom lectures shortly after entering college in September 1958.  He reported that very early on, at around this time, he sought treatment for his hearing loss and tinnitus from private physicians, who reportedly advised him that he needed electronic hearing aids for his hearing loss and that no treatment existed to relieve his tinnitus.  However, the Veteran could not afford hearing aids at the time, because he had limited funds as a college student and then later on as a new father, and so he never followed through on the recommendations of his physicians.  (The Veteran also testified that records of these private treatments were not obtainable because they relate to treatment that occurred over five decades earlier and he could not remember the names of the private healthcare providers involved.)  The Veteran now contends that his hearing loss and tinnitus are the result of this unprotected in-service exposure to aircraft engine noise while in the United States Air Force.  

The Board notes upon review of the claims file that the Veteran was not provided with the appropriate VA examination to determine whether or not he has a current diagnosis of hearing loss that meets the criteria of a disabling condition for VA compensation purposes under 38 C.F.R. § 3.385 (2010), and to obtain a nexus opinion regarding the likelihood that his hearing loss and tinnitus are related to his period of active duty.  When determining whether or not a VA examination is necessary to satisfy the duty to assist, the Board must consider the four elements set forth by the United States Court of Appeals for Veterans Claims (Court) in its decision in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court in McLendon held that a VA examination must be provided when there is:  (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.   

In the present case, the Board finds that all of the elements in the McLendon test have been basically met: the Veteran is competent to report his perceived symptoms of impaired hearing acuity and tinnitus, and that their onset began during his active service.  Tinnitus is a diagnosis that can only be based on the subjective report of related symptomatology by the affected subject; as such, the Veteran's statements in this regard are sufficient to indicate the existence of tinnitus that may be associated with an in-service event (i.e., acoustic trauma associated with his flightline duties in the United States Air Force).  Similarly, although the Veteran's statements regarding the existence and onset of his perceived hearing loss do not constitute a clinical diagnosis of this disability per se, they provide a sufficient basis to indicate that he has a current hearing loss disability that may be associated with an in-service event (i.e., acoustic trauma associated with his flightline duties in the United States Air Force).  However, at the present moment there is no objective, clinical diagnosis of either disability, or a conclusive medical opinion specifically addressing the relationship, if any, between the Veteran's service and his claimed hearing loss and tinnitus.  This leads to the final element of the McLendon test: insufficient competent medical evidence to decide the claim.  In view of the foregoing discussion and the deficits in the clinical record, the Board concludes that further development of the evidence is warranted.  The case is therefore remanded for a VA medical examination and nexus opinion, pursuant to its duty to assist the claimant.

With regard to the claims for service connection for residuals of a left cheekbone fracture, a deviated nasal septum, and sinusitis, the Veteran contends that he had three of his teeth surgically removed while in active duty, during which he sustained a left cheekbone fracture from the physical trauma associated with their extraction.  Subsequently, he reportedly had several bone fragments removed through his nasopharyngeal passages that related to this incident, most recently approximately 20 years ago, post-service.  He contends that the left cheekbone fracture also resulted in a deviated septum and chronic sinusitis.  At his hearing, the Veteran testified that he received medical treatment for the aforementioned disabilities from private sources in the years since separating from service, but that records relating to such treatment were no longer available due to their remoteness from the present time and because he could not remember the names of all his treating physicians.  However, he did state that he received treatment recently for his sinuses from a physician he identified as "Dr. Art Coder" of "Broken Arrow Palm" (presumably in Oklahoma).  He further stated that Dr. Coder's records may incorporate copies of the Veteran's treatment records from Dr. Coder's predecessor, a "Dr. Ronson" who had previously treated the Veteran for his sinus complaints and ultimately referred him to Dr. Coder.  A review of the claims file, however, indicates that no attempt has been undertaken by VA to obtain these apparently relevant medical records for inclusion in the evidence.  Thus, the case should be remanded for such an attempt to be conducted.  [See Ivey v. Derwinski, 2 vet. App. 320, 323 (1992): When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the veteran in developing his claim by attempting to obtain the referenced private medical records.]

The Board notes that the Veteran's service medical and dental records establish that in August 1954, he underwent surgical extraction of three abscessed teeth (tooth #s 12, 13, and 15 in his left upper mandible), and that a treatment note from this procedure stated that the extraction was "complicated. . . [by] a partial exposure into the left maxillary sinus in the molar area."  A review of the claims file shows that the Veteran was not provided with the appropriate VA examination to determine whether or not he has current diagnoses relating to residuals of a left cheekbone fracture, a deviated nasal septum, and chronic sinusitis, and to obtain objective nexus opinions regarding the likelihood that these three disabling conditions (if, in fact, they are clinically present) are related to his period of active duty.  As there is clinical evidence that corroborates the Veteran's account of having undergone a complicated surgical extraction of three teeth from the vicinity of his left cheekbone during service, a remand for an examination is warranted, whereupon a nexus opinion should be obtained that addresses the likelihood that any of the Veteran's claimed disabilities relating to a fractured left cheekbone, deviated nasal septum, or chronic sinusitis are, in fact, etiologically related to this episode of in-service dental treatment.  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The records relating to the Veteran's identified treatment for his sinus complaints, received from "Dr. Art Coder of "Broken Arrow Palm," should be obtained and associated with the claims folder, along with any other records identified as relevant to the current appeal that have not as of yet been made a part of the evidence.
  
2.  Following completion of the above, the Veteran should be scheduled for a VA audiological examination to determine the current state of his hearing acuity in each ear.  The Veteran's claims file must be reviewed by the examiner prior to the examination, with close attention directed to his hearing tests performed during active duty.  The examiner must state in his/her report that the Veteran's claims file was reviewed.  

For the Veteran's tinnitus, and for each ear that meets the regulatory criteria under 38 C.F.R. § 3.385 (2010) for hearing loss as a disability for VA compensation purposes, the reviewing audiologist should provide opinions, with complete rationales, addressing the following:

Is it at as likely as not that the Veteran's hearing loss and/or tinnitus is the result of exposure to acoustic trauma in service from working in close proximity to the noise of aircraft engines without hearing protection during active service from July 1954 to January 1958?  (For purposes of presenting the opinions, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of aircraft engines during the time period in question.)  

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Following completion of the action requested in paragraph 1, above, the Veteran should be scheduled for VA medical examination(s) conducted by the appropriate examiner(s) to determine the Veteran's current clinical diagnoses as they pertain to his claimed left cheekbone fracture, deviated nasal septum, and chronic sinusitis.  The Veteran's claims file must be reviewed by the examiner(s) prior to the examination(s), with close attention directed to the records pertaining to the Veteran's triple tooth extraction performed during active duty.  The examiner(s) must expressly state that the Veteran's claims file was reviewed.  Thereafter, the examiner(s) should provide a opinions, with complete rationales, with respect to the following:

(a.)  If residuals of a left cheekbone fracture are objectively diagnosed, is it at least as likely as not that these residuals are etiologically related to the Veteran's history of extraction of teeth #s 12, 13, and 15 from his left upper mandible during military service, or otherwise to any other incident in active service?  

(b.)  If a deviated nasal septum is objectively diagnosed, is it at least as likely as not that this disability is etiologically related to the Veteran's history of extraction of teeth #s 12, 13, and 15 from his left upper mandible during military service, or otherwise to any other incident in active service?  

(c.)  If chronic sinusitis is objectively diagnosed, is it at least as likely as not that this disability is etiologically related to the Veteran's history of extraction of teeth #s 12, 13, and 15 from his left upper mandible during military service, or otherwise to any other incident in active service?       

The VA examiner(s) should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner(s) is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, residuals of a left cheekbone fracture, a deviated nasal septum, and chronic sinusitis.  If the full benefit with respect to any claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

